Citation Nr: 1729339	
Decision Date: 07/26/17    Archive Date: 08/04/17

DOCKET NO.  13-14 743	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Pension Management Center in Milwaukee, Wisconsin


THE ISSUE

Entitlement to waiver of recovery of an overpayment of Department of Veterans Affairs non-service-connected pension benefits in the amount of $59,088.00.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

W.T. Snyder, Counsel



INTRODUCTION

The Veteran served on active duty from July 1968 to November 1969, and from January 1975 to February 1978. 

This appeal comes to the Board of Veterans' Appeals (Board) from a February 2013 (with notice in April 2013) of the Department of Veterans Affairs (VA) Committee on Waivers and Compromises (COWC) that denied waiver of pension benefits overpayment in the amount of $59,088.00.  The Regional Office (RO) in Milwaukee, Wisconsin currently exercises jurisdiction of the claims file even though the Veteran lives in Illinois.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

After notification that a debt in the amount of $59,088.00 had been created, the Veteran requested a hearing at the RO on a VA Form 9 (05/20/2013 VBMS - box 8d).  After receipt of notification of the denial of his application for a waiver of the debt, the Veteran again requested a hearing but via video conference (08/06/2015 Legacy Documents-Correspondence).  To date, the Veteran has not been afforded a Board hearing.  

The Board notes that the Veteran is pending a video hearing on a separate appeal for service connection.  Both issues can be addressed in one hearing, provided scheduling allows.

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for video conference as last requested before a Veterans Law Judge at the earliest available opportunity, in accordance with applicable procedures, and notify the Veteran of the date and time thereof.  If he wishes to withdraw the request for the hearing, that should be done by written document submitted to the AOJ. 

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Paul Sorisio
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2016).



